Title: To Thomas Jefferson from David Parmelee, 12 November 1808
From: Parmelee, David
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Litchfield 12 November 1808.
                  
                  On the 20. July and 17. of October 1807. I wrote to the Hon: A Gallatin, respecting my removal from the office of Land Commissioner in the Western district of the Territory of Orleans. In the last letter I enveloped a letter from Judge King, and Certificates from Judge Collins, Doctor Selmore, Captain Wailes and Capt: Cormier, which, I intended to have passed into your hands. I have requested Mr Gallatin to offer them to you for perusal, which, with this and the inclosed Certificate of the Abbé Brehott (who, lived a next neighbor to me in Opelousas) I sincerely hope that you will find leisure to read, and I beg of you to be assured that they contain no exageration.
                  I was induced to write to Mr. Gallatin, because he had recommended me for the appointment, and because I felt and still feel a mortification on his account, which serves but to augment my own. I regret that he did not receive my letter in which I desired him to lay the communications before you, in the compass of the last year.
                  Permit me to say, Sir, that from the year 1797 until the present time, those few in Connecticut who acted openly with me in indeavoring to bring about the present Administration, and since its atchievement, in giving it an independent support, have been shut out of office, reviled, calumniated, and most meanly and hypocritically persecuted. Yet I should not have left the State, but, from the earnest entreaties of Col: Kirby (the most intimate and confidential friend I ever had) that I should accompany him to the Tombigbee. In consequence of his death, I was obliged to remain there more than one year, among the most vile class of citizens (with a few exceptions) of which I have knowledge. The property of an honest man, his reputation or life, could not fairly be said to be safe on that River. Their characters contained almost all the congregated evils incident to human depravity. When I returned with the books and papers of the Board and made myself personally known to Mr. Gallatin, it was with some reluctance that I consented to be named for the office of Commissioner, not because I was unwilling to share the honor and emoluments of the office, but, that it would lead me a great distance from my family, and at considerable expense falling on myself. From the time that I arrived at Opelousas until I was dismissed, I am well satisfied that I did perform there as well as in the Mississippi Territory with faithfulness and correctness, every thing appertaining to the Offices of Clerk and Commissioner. No man of common probity who is acquainted with my official conduct can have the hardihood to deny this assertion. I presume those who know me best, will not think me over vain in saying that I was competent to discharge all the duties enjoined on a Land Commissioner. At any rate my best exertions cooperated with what I deemed to be my duty; a consolation of which I cannot be deprived.
                  I take it for granted that it is not customary for the President of the United States to assign his reasons for removing a man from office, I, therefore do not ask, as a matter of right, to know the cause that led to my removal; but, Sir, if consistent with your feelings to let me know thro’ Mr. Gallatin, or otherwise, why I was displaced, you will confer on me a great favor. This I would not ask, if I did not confidently believe that I could obviate, had I an opportunity, every objection against my holding the office. I hope, Sir, that you will not consider me as impertinent or disrespectful, when I say that I feel myself injured—that my case is a hard one, and the cause being hidden from me, if I cannot learn it, I must submit, and in silence brood over my misfortune.
                  Should I receive no satisfactory answer to this, may I expect, should I be in Washington pending the present session of Congress, to learn any thing verbally upon the subject of this letter? 
                  With due consideration and unabated respect I am, Sir, Your Ob. Servant
                  
                     David Parmelee 
                     
                  
               